how the deed of trust was transferred back to Wells Fargo before its
                assignment to U.S. Bank.
                             After the mediation concluded without resolution, the Augers
                filed a petition for judicial review with the district court, seeking a
                determination that Wells Fargo had participated in the mediation in bad
                faith. The district court found that the assignments created confusion
                over whether the proper beneficiary was present and whether that party
                had authority to negotiate the loan modification. Despite finding that the
                assignments did not comply with the mediation program requirements,
                the court determined that Wells Fargo participated in good faith.
                However, the court sanctioned Wells Fargo in the amount of $15,000 for
                the existence of an alleged error in the 2004 assignment and a pattern of
                documentary mistakes. The court declared that it would order the
                issuance of a foreclosure certificate once the sanctions were paid.
                Payment has been stayed pending the outcome of this appeal. The Augers
                and U.S. Bank, through Wells Fargo, now appeal and cross-appeal,
                respectively, the district court's order.
                             The Augers argue that they were denied a meaningful
                mediation because Wells Fargo failed to bring accurate documentation of
                the assignments to the mediation. When participating in foreclosure
                mediation, a deed of trust beneficiary must: (1) attend, (2) participate in
                good faith, (3) bring all required documents, and (4) if attending through a
                representative, have a person present, or have access to a person, with
                authority to modify the loan. Pasillas v. HSBC Bank USA, 127 Nev., Adv.
                Op. 39, 255 P.3d 1281, 1285 (2011); see also NRS 107.086(5). Those
                required documents include "the original or a certified copy of the deed of
                trust, the mortgage note and each assignment of the deed of trust or

SUPREME COURT
     OF
   NEVADA
                                                        2
(0) I 94Th e
                 mortgage note." NRS 107.086(5). If the district court finds noncompliance
                 with the aforementioned requirements, a certificate of completion must
                 not issue. Pasillas, 127 Nev., Adv. Op. 39, 255 P.3d at 1286 (noting that
                 failure to comply with any of these four requirements is a statutory
                 violation, which would "prohibit[ ] the program administrator from
                 certifying the foreclosure process to proceed and may also be
                 sanctionable"); see Holt v. Reg7 Tr. Servs. Corp., 127 Nev., Adv. Op. 80,
                 266 P.3d 602, 607 (2011) (stating that "denial of [a] foreclosure mediation
                 program] certificate follows automatically from a finding• [that] the
                 statutory [program] requirements have been shirked").
                             The district court found that Wells Fargo did not strictly
                 comply with the mediation program requirements because it failed to
                 produce an assignment document showing that J.P. Morgan had
                 transferred its interest back to Wells Fargo before assigning it to U.S.
                 Bank. Nevertheless, the district court found that Wells Fargo's
                 noncompliance did not preclude the issuance of a certificate of completion.
                             We conclude that the district court erred in ordering a
                 mediation certificate to be issued after it expressly found noncompliance
                 with NRS 107.086(5). Wells Fargo did not produce the assignments as
                 required by NRS 107.086(5) and, thus, the Augers were denied a
                 meaningful mediation. There was clearly a missing assignment and some
                 confusion about whether Wells Fargo had authority to negotiate the loan
                 modification. Specifically, documents evidencing a post-2004 assignment
                 from J.P. Morgan to Wells Fargo/Wachovia, or showing that Wells Fargo
                 was the proper representative of the beneficiary of the deed of trust, were
                 not before the foreclosure mediation.



SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    e
                                 Because Wells Fargo violated the statutory foreclosure
                   mediation requirements, the certificate of completion should not have been
                   issued.   Holt, 127 Nev., Adv. Op. 80, 266 P.3d at 607. We therefore
                   remand this matter to the district court with instructions to order a new
                   mediation and we decline to reach the parties' other arguments.
                   Accordingly, we
                               ORDER the judgment of the district court REVERSED AND
                   REMAND this matter to the district court for proceedings consistent with
                   this order.


                                                       cat         , C.J.
                                           Hardesty


                    —C24aMizac2g6%tearr
                   Parraguirre
                                                               D
                                                             Douglas
                                                                     bucet                 J.